PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this Court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Appellant was charged in a four-count Information with attempted armed robbery; second-degree felony murder, burglary with assault or battery while armed; and conspiracy to commit armed robbery. A jury found appellant guilty, and he was sentenced to twenty-five years’ imprisonment. Appellant filed this Rule 3.850 motion, alleging three claims of ineffective assistance of trial counsel. The trial court summarily denied the motion without attaching any records. If the trial court again enters an order summarily denying the post conviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.